TYSON, Judge.
Simmie Walker was tried and convicted on three counts for the unlawful distribution of cocaine and one count of possession of cocaine. He was sentenced to 10 years to run concurrently with the other sentences in each of the four cases.
The appellant was ordered to pay a fine of $1,000 in each of the cases and, in addition, was ordered to pay attorneys’ fees, court costs, and, in two cases, $40 and $20 to the Houston County Sheriff’s Department. He was also ordered to pay $20 to the ABC Board. In addition, he was ordered to pay $100 to the Victims Compensation Fund.
Appellant gave notice of appeal and, after an extension, the appellant’s brief was due in this court on or before May 15,1991. To date, appellant’s attorney has failed to file a brief in this court.
The attorney general has filed a motion in this court asking this court to set aside the submission in this cause and remand this cause to the circuit court for a determination as to whether the appellant wishes to pursue this appeal and, if so, for the circuit court to appoint new and different counsel to represent the appellant on appeal. This motion is well taken.
I
On authority of Johnson v. State, 528 So.2d 1167 (Ala.Crim.App.1987), Ex parte *1372Dunn, 514 So.2d 1300 (Ala.1987) and Poe v. State, 510 So.2d 852 (Ala.Crim.App.1987), the submission in this cause is set aside and this cause is hereby remanded to the Circuit Court of Houston County for a determination of the appellant’s desire to pursue this appeal and, if so, for the appointment of new counsel to represent him and to file briefs in this cause.
SUBMISSION SET ASIDE, CAUSE REMANDED TO CIRCUIT COURT WITH DIRECTIONS.
PATTERSON, P.J., and BOWEN and TAYLOR, JJ., concur.